PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



EMMETT RONNY,                                     )
                                                  )     CASE NO. 1:18CV1853
               Petitioner,                        )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
RONALD ERDOS, WARDEN,                             )
                                                  )
               Respondent.                        )     MEMORANDUM OF OPINION AND
                                                  )     ORDER



       Petitioner Emmett Ronny filed a Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254 (ECF No. 1) alleging three grounds for relief. Each ground for relief challenges or

purports to challenge the constitutionality of his conviction in the Cuyahoga County Court of

Common Pleas. Case No. CR-14-582463-B. A Cuyahoga County Grand Jury indicted Petitioner

on one count of attempted murder, two counts of aggravated burglary, two counts of felonious

assault, two counts of aggravated robbery, and one count of having weapons under disability,

with each count carrying firearm and prior conviction specifications. ECF No. 12-1 at PageID #:

62-71. The trial court found Petitioner guilty of having weapons under disability with the prior

conviction specification after he waived his right to a jury trial on that count. Id. at PageID #:

77. A jury convicted Ronny on all of the other remaining counts, except for one of the
(1:18CV1853)



aggravated robbery charges. Id. at PageID #: 75-78. At the sentencing hearing, the court merged

the counts and the state proceeded on attempted murder and aggravated burglary. Id. Petitioner

was sentenced to 28 years in prison. Id.

       The case was referred to Magistrate Judge David A. Ruiz for preparation of a report and

recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(2). On July 29, 2019, the

magistrate judge issued a Report and Recommendation (ECF No. 15). In his report, the

magistrate judge recommends that the Court dismiss the habeas petition in its entirety because

Petitioner failed to file his Petition within the one-year statute of limitations pursuant to 28

U.S.C. § 2241(d)(1)-(2). Id. at PageID # 209-11.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the Report were due, therefore, on August 12,

2019.1 To date, neither party has filed any such objections. Any further review would be

duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813

(6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Sec’y of Health and Human Servs., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.




 1. Under Fed. R. Civ. P. 6(d), three days must be added to the fourteen-day time period
because Petitioner was served a copy of the Report by mail. See Thompson v. Chandler,
36 F. App'x 783, 784 (6th Cir. 2002)

                                                  2
(1:18CV1853)



Emmett Ronny’s Petition for a Writ of Habeas Corpus will be dismissed.

       The Court certifies that there is no basis upon which to issue a certificate of appealability.

28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).




       IT IS SO ORDERED.


  August 28, 2019                               /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 3
